                         UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PA
                               HARRISBURG DIVISION

In re: JAMIE J. ATWOOD                       §       Case No. 1:19-bk-02500
       TAMMY J. ATWOOD                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


CHARLES J. DEHART, III, Chapter 13 Trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee
declares as follows:
       1) The case was filed on 06/07/2019.

       2) The plan was confirmed on 09/12/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/09/2020, 04/03/2020, 04/29/2020, 05/27/2020.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 10/10/2019.

       5) The case was dismissed on 11/25/2020.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 19.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




Case 1:19-bk-02500-HWV            Doc 52   Filed 01/12/21    Entered 01/12/21 10:45:08          Desc
                                           Page 1 of 5
Receipts:
      Total paid by or on behalf of the debtor(s)               $ 5,400.00
      Less amount refunded to debtor(s)                              $ 0.00
NET RECEIPTS                                                                       $ 5,400.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                    $ 1,623.30
       Court Costs                                                   $ 0.00
       Trustee Expenses & Compensation                            $ 364.50
       Other                                                         $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 1,987.80

Attorney fees paid and disclosed by debtor(s):                    $ 160.00



Scheduled Creditors:
Creditor                                           Claim       Claim       Claim   Principal     Interest
Name                                 Class     Scheduled    Asserted    Allowed        Paid         Paid
STEPHEN WADE PARKER, ESQUIRE         Lgl            0.00         NA          NA    1,623.30         0.00
COMMONWEALTH OF                      Uns          254.99      270.77      270.77       0.00         0.00
FIRSTENERGY                          Uns        1,700.00    2,447.69    2,447.69       0.00         0.00
M & T BANK                           Sec            0.00         NA          NA        0.00         0.00
RESURGENT CAPITAL SERVICES           Uns            0.00    2,266.59    2,266.59       0.00         0.00
CUMBERLAND COUNTY TAX                Pri            0.00       57.00       57.00       0.00         0.00
CUMBERLAND COUNTY TAX                Pri          229.00      568.00      568.00       0.00         0.00
SOUTHWEST CREDIT SYSTEMS             Uns          422.00         NA          NA        0.00         0.00
M & T BANK                           Sec       60,403.36   65,033.17   65,033.17       0.00         0.00
M & T BANK                           Con            0.00         NA          NA    3,412.20         0.00
M & T BANK                           Sec       65,033.17   65,033.17    5,309.21       0.00         0.00
ADAMS DIAGNOSTIC                     Uns           35.98         NA          NA        0.00         0.00
ADVANCED DISPOSAL                    Uns           80.15         NA          NA        0.00         0.00
BUREAU OF ACCOUNT                    Uns           59.00         NA          NA        0.00         0.00
CENTRUY LINK                         Uns          242.72         NA          NA        0.00         0.00
COMMERCIAL ACCEPTANCE                Uns          942.00         NA          NA        0.00         0.00
DIVERSIFIED CONSULTANTS              Uns          488.00         NA          NA        0.00         0.00
GEICO                                Uns       27,819.00         NA          NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)




Case 1:19-bk-02500-HWV            Doc 52     Filed 01/12/21   Entered 01/12/21 10:45:08        Desc
                                             Page 2 of 5
Scheduled Creditors:
Creditor                                           Claim        Claim      Claim   Principal     Interest
Name                                 Class     Scheduled      Asserted   Allowed       Paid         Paid
NATIONAL RECOVERY                    Uns           75.00          NA         NA        0.00         0.00
SNAP ON CREDIT                       Uns          670.00          NA         NA        0.00         0.00




UST Form 101-13-FR-S (9/1/2009)




Case 1:19-bk-02500-HWV            Doc 52     Filed 01/12/21     Entered 01/12/21 10:45:08      Desc
                                             Page 3 of 5
Summary of Disbursements to Creditors:

                                                 Claim              Principal           Interest
                                                 Allowed            Paid                Paid
Secured Payments:
      Mortgage Ongoing                          $ 72,033.44         $ 3,412.20              $ 0.00
      Mortgage Arrearage                        $ 65,033.17              $ 0.00             $ 0.00
      Debt Secured by Vehicle                          $ 0.00            $ 0.00             $ 0.00
      All Other Secured                           $ 5,309.21             $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 142,375.82         $ 3,412.20              $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                    $ 0.00            $ 0.00              $ 0.00
        Domestic Support Ongoing                      $ 0.00            $ 0.00              $ 0.00
        All Other Priority                         $ 625.00             $ 0.00              $ 0.00
TOTAL PRIORITY:                                    $ 625.00             $ 0.00              $ 0.00

GENERAL UNSECURED PAYMENTS:                       $ 4,985.05            $ 0.00              $ 0.00



Disbursements:

       Expenses of Administration                 $ 1,987.80
       Disbursements to Creditors                 $ 3,412.20

TOTAL DISBURSEMENTS:                                                $ 5,400.00




UST Form 101-13-FR-S (9/1/2009)




Case 1:19-bk-02500-HWV            Doc 52   Filed 01/12/21   Entered 01/12/21 10:45:08    Desc
                                           Page 4 of 5
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 01/11/2021                        By: /s/ CHARLES J. DEHART, III
                                               STANDING CHAPTER 13 TRUSTEE

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




Case 1:19-bk-02500-HWV            Doc 52     Filed 01/12/21      Entered 01/12/21 10:45:08          Desc
                                             Page 5 of 5
